Citation Nr: 1026017	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-03 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for scar tissue in the 
lumbar spine.

2.  Entitlement to service connection for degenerative arthritis 
of the right hip.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1975.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Board remanded the current issues for further 
evidentiary development.  The requested development was completed 
and the remand orders substantially complied with.  The case has 
now been returned to the Board for further appellate action.  In 
its April 2009 decision, the Board also denied entitlement to 
service connection for scar tissue in the cervical spine.  
Because a final Board decision was rendered with regard to that 
issue, it is no longer a part of the current appeal.


FINDINGS OF FACT

1.  Scar tissue in the Veteran's lumbar spine has been shown by 
the competent medical evidence of record to be a usual effect of 
the Veteran's ameliorative lumbar laminectomy in service.

2.  The Veteran's right hip pain in service was acute and 
transitory; degenerative arthritis of the right hip was not shown 
in service or for many years thereafter, and there is no 
competent evidence linking the Veteran's current degenerative 
arthritis of the right hip to his active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for scar 
tissue in the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306(b)(1) (2009).

2.  Degenerative arthritis of the right hip was not incurred in 
or aggravated by active service, nor may such be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims for service connection, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  This letter also advised 
the Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
private treatment records, Social Security Administration (SSA) 
records, and documentation reflecting a Workers' Compensation 
claim.

The record reflects that the AMC attempted on multiple occasions 
to obtain all records pertaining to the Veteran's Workers' 
Compensation claim (which was filed for a post-service right hip 
injury in March 2006) from the Workers' Compensation Commission 
in Memphis, Tennessee; the PMA Insurance Group in Lehigh Valley, 
Pennsylvania; and the Veteran himself.  The Workers' Compensation 
Commission indicated in a February 2010 letter that the PMA 
Insurance Group would have the requested information; the PMA 
Insurance Group submitted a summary of the Veteran's Workers' 
Compensation claim; and the Veteran himself did not respond to 
the AMC's requests for such records.  The Board has determined 
that all efforts to obtain such records have been satisfactorily 
undertaken by VA, and notes that it is well established that VA's 
duty to assist a claimant is not always a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Scar Tissue in Lumbar Spine

Service treatment records document that the Veteran suffers from 
congenital lumbar spinal stenosis.  While in service, he 
underwent a lumbar laminectomy (L2 through L5) with right fascia 
lata dural graft in October 1974, for congenital 
hypochondroplasia, basilar impression and lumbar and cervical 
spinal stenosis with normal and natural progression.  In April 
1975, it was noted that the Veteran had a well-healed midline 
laminectomy scar.  In August 1975, it was again noted that the 
Veteran had a healed midline laminectomy scar, and also that such 
scar was minimally tender to deep palpation.

VA treatment records dating from December 2003 through February 
2010 reflect the Veteran's complaints of low back pain.  
Significantly, a September 2005 VA MRI of the Veteran's lumbar 
spine showed that scar formation was present in the right side of 
the thecal sac at the L3-4 level.

Pursuant to the Board's April 2009 remand, the Veteran underwent 
a VA orthopedic examination in October 2009.  On that occasion, 
the examiner indicated his extensive review of the claims file 
and conducted a thorough interview and examination of the 
Veteran.  The examiner rendered an impression of moderate 
multilevel spondylosis of the lumbar spine, and he also noted 
scar formation at the L3-L4 level of the lumbar spine.  The 
examiner opined that this scar tissue is at least as likely as 
not to have formed from the Veteran's in-service lumbar 
laminectomy, that such scar tissue can often form after a 
surgery, and that such scar tissue is likely causing some of the 
Veteran's low back pain.

In a January 2010 addendum, a different VA physician indicated 
his review of the claims file as well as the October 2009 
examination report.  He then opined that the Veteran's scar 
tissue over the lumbar spine and graft site is at least as likely 
as not to be related to the lumbar laminectomy in service and a 
residual effect of said surgery.

Pursuant to 38 C.F.R. § 3.306(b)(1), the usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  The Veteran's claims for service connection for 
congenital hypochondroplasia, basilar impression and lumbar and 
cervical spinal stenosis, status post lumbar laminectomy have 
previously been denied because such conditions were not 
aggravated by service.

Accordingly, because the scar tissue in the Veteran's lumbar 
spine has been shown by the competent medical evidence of record 
to be a usual effect of the Veteran's ameliorative lumbar 
laminectomy in service, entitlement to service connection for 
scar tissue in the lumbar spine must be denied.  38 C.F.R. 
§ 3.306(b)(1) (2009).

Degenerative Arthritis of Right Hip

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and degenerative arthritis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

As noted above, service treatment records document that the 
Veteran suffers from congenital lumbar spinal stenosis.  While in 
service, he underwent a lumbar laminectomy (L2 through L5) with 
right fascia lata dural graft in October 1974, for congenital 
hypochondroplasia, basilar impression and lumbar and cervical 
spinal stenosis with normal and natural progression.  In February 
1975 and April 1975, the Veteran complained of pain in his hips.  
Four days after the April 1975 complaint, it was noted that he 
had full range of motion in his hips.  In June 1975, the Veteran 
complained of right thigh pain.  Nearly two weeks later in June 
1975, it was once again noted that he had full range of motion in 
his hips.

VA treatment records dating from December 2003 through February 
2010 reflect the Veteran's complaints of right hip arthralgia, 
with pain on rotation and with guarded hip movements during gait.  
December 2003 VA X-rays of his right hip showed deformity of the 
femoral head which appeared chronic in nature.  An October 2004 
VA treatment record noted that the Veteran said he had been 
having right hip pain since his in-service lumbar laminectomy.  A 
February 2006 private treatment record noted follow-up treatment 
for arthritis pain and stiffness in his right hip.  A March 2006 
private X-ray of the Veteran's pelvis revealed no fracture or 
acute osseous abnormality.  March 2006 private X-rays of his 
right hip revealed no fracture or dislocation.  A June 2006 
private treatment record noted a scar on his right hip which was 
assumed to be where the fascia lata was removed to supply 
material for the extensive laminectomy in service.  May 2007 VA 
X-rays of the Veteran's right hip revealed minimal degenerative 
spur formation of the right hip joint.  November 2007 VA X-rays 
of the Veteran's pelvis revealed a congenital variation of both 
hips, and November 2007 VA X-rays of his right hip revealed a 
congenital variant and no changes from the May 2007 X-rays.

Pursuant to the Board's April 2009 remand, the Veteran underwent 
a VA orthopedic examination in October 2009.  On that occasion, 
the examiner indicated his extensive review of the claims file 
and conducted a thorough interview and examination of the 
Veteran.  The Veteran reported having right hip pain since 1971 
and also claimed that his right hip had been hurting him 
secondary to a muscle graft that was harvested at the time of his 
in-service laminectomy.  The examiner noted his review of the X-
rays of the Veteran's right hip, and opined that the varus 
deformity revealed by such X-rays could be congenital or 
developmental in nature.  The examiner rendered an impression of 
mild osteoarthritis of the right hip with developmental or 
congenital defect of the femoral neck and head (which could be 
due to an old slipped capital femoral epiphysis, or another 
congenital or developmental abnormality).  The examiner opined 
that while the Veteran's right hip pain is at least as likely as 
not to be related to his in-service lumbar laminectomy, the 
changes in the Veteran's right hip are probably due to a 
congenital or developmental abnormality; thus, the examiner 
opined that the Veteran's mild arthritis of the right hip is not 
likely to be due to his in-service lumbar laminectomy.

In a January 2010 addendum, a different VA physician than the one 
who conducted the October 2009 examination indicated his review 
of the claims file as well as the October 2009 examination 
report.  With regard to the Veteran's self-described "right hip 
harvest," the physician explained that on many spine procedures 
an autologous bone graft is needed, and such is taken from the 
posterior superior iliac spine (rather than the hip) when a 
patient is prone for a posterior spinal diskectomy or fusion.  
The physician opined that this was likely the scenario that the 
Veteran spoke of during his October 2009 examination, as the 
posterior iliac spine crest graft is on the superior rim of the 
pelvis and not near the hip joint.  He then opined that it is 
less likely than not that the Veteran's degenerative joint 
disease of the right hip is related to either the right hip 
complaints in service or to the lumbar laminectomy in service.

While the Veteran contends that he has experienced right hip pain 
ever since his time in service, the Board concludes that this 
contention is not supported by the other evidence of record and 
is not credible.  The service treatment records do reflect that 
he complained of pain in his hips in February 1975 and April 
1975, but later in April 1975 it was noted that he had full range 
of motion in his hips.  The service treatment records also 
reflect that the Veteran complained of right thigh pain in June 
1975, but later in June 1975 it was noted that he had full range 
of motion in his hips.  Thereafter, the record is negative for 
any complaints, findings, or treatment pertaining to the 
Veteran's right hip until December 2003, more than 28 years 
later, when he complained of right hip arthralgia.  Thus, the 
medical evidence fails to reflect right hip complaints or 
degenerative arthritis of the right hip until many years after 
his discharge from service.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336-37 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weigh against a veteran's lay evidence).

Therefore, the Board concludes that the medical findings are of 
greater probative value than the Veteran's contentions regarding 
his degenerative arthritis of the right hip.  The only evidence 
supporting the Veteran's claim consists of his own statements.  
While the Veteran has a history of being employed as a certified 
nursing assistant, there is nothing to establish that he 
possesses specialized knowledge concerning arthritis, or is 
qualified to determine the etiology of orthopedic disorders.  In 
any event, the Board finds the opinions of the October 2009 and 
January 2010 VA physicians, who are certified Medical Doctors, to 
be more probative than the opinion of the Veteran, who has less 
training and expertise in medicine.  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).

The October 2009 examiner extensively reviewed the claims file, 
considered the Veteran's lumbar laminectomy in service, 
thoroughly interviewed and examined the Veteran, and provided 
adequate reasoning and bases for the opinion that the changes in 
the Veteran's right hip are probably due to a congenital or 
developmental abnormality and that the Veteran's mild arthritis 
of the right hip is not likely to be due to his in-service lumbar 
laminectomy.  Furthermore, the January 2010 VA physician reviewed 
the claims file and the October 2009 examination report, and 
considered the Veteran's complaints of right hip pain in service 
as well as his in-service lumbar laminectomy.  The physician 
provided adequate reasoning and bases for the opinion that the 
bone graft taken for the laminectomy did not involve the 
Veteran's right hip and that it is less likely than not that the 
Veteran's degenerative joint disease of the right hip is related 
to either the right hip complaints in service or to the lumbar 
laminectomy in service.  For these reasons, the opinions by the 
VA physicians are of greater probative value than the Veteran's 
contentions regarding his degenerative arthritis of the right 
hip.

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that degenerative arthritis of 
the right hip was not shown in service or for many years 
thereafter, and has not been shown by competent medical evidence 
to be etiologically related to the Veteran's active service.  
Accordingly, service connection for degenerative arthritis of the 
right hip is not warranted on any basis.

Conclusion

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for scar tissue in the lumbar 
spine is denied.

Entitlement to service connection for degenerative arthritis of 
the right hip is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


